MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                               FILED
regarded as precedent or cited before any                                    Dec 20 2018, 9:58 am

court except for the purpose of establishing                                        CLERK
the defense of res judicata, collateral                                       Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Nancy A. McCaslin                                        Curtis T. Hill, Jr.
McCaslin & McCaslin                                      Attorney General
Elkhart, Indiana
                                                         George P. Sherman
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

T.G.,                                                    December 20, 2018
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         18A-JV-1611
        v.                                               Appeal from the Elkhart Circuit
                                                         Court
State of Indiana,                                        The Honorable Michael A.
Appellee-Petitioner                                      Christofeno, Judge
                                                         The Honorable Deborah Domine,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         20C01-1704-JD-154



Vaidik, Chief Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-JV-1611 | December 20, 2018                     Page 1 of 8
                                          Case Summary
[1]   T.G. appeals the juvenile court’s order committing him to the custody of the

      Indiana Department of Correction (DOC) following a violation of probation.

      We affirm.



                            Facts and Procedural History
[2]   In April 2017, T.G. was adjudicated a delinquent for one count of criminal

      trespass, a Class A misdemeanor if committed by an adult, and two counts of

      disorderly conduct, each a Class B misdemeanor if committed by an adult.

      T.G. was placed on probation and sent to Elkhart County’s juvenile-detention

      center while the juvenile probation department investigated residential-

      treatment options. While at the juvenile-detention center, T.G. was

      hospitalized three times for high blood pressure. T.G. was previously

      diagnosed with a blood-pressure issue that was controlled by medication. After

      the hospital adjusted his medication, T.G. returned to the juvenile-detention

      center.


[3]   At a status hearing in May, T.G.’s probation officer reported that he had sent

      multiple requests seeking placement for T.G. in a residential-treatment facility,

      and that T.G. had been accepted by Rite of Passage. Concerned about T.G.’s

      recent hospitalizations, the juvenile court ordered that the juvenile probation

      department fully disclose T.G.’s medical condition to Rite of Passage before it

      would place him in that facility. After reviewing T.G.’s medical records, Rite


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1611 | December 20, 2018   Page 2 of 8
      of Passage declined to accept T.G. T.G.’s probation officer then reached out to

      at least seven other residential facilities for possible placement, but they all

      declined to accept T.G. See Tr. pp. 27-28. However, he was able to find a spot

      for T.G. in Choices, an in-home intensive-services program, and recommended

      that T.G. be released to his mother and ordered to participate in Choices. The

      juvenile court ordered that T.G. be released from the juvenile-detention center

      and participate in Choices. Seeing that T.G. had a low number of school

      credits, the court also ordered that T.G. attend the second session of summer

      school. See Appellant’s App. Vol. II pp. 57-58.


[4]   At a status hearing in September, T.G.’s probation officer petitioned the

      juvenile court for a modification of disposition, stating that T.G. violated his

      probation by being expelled from summer school for “bringing alcohol on to the

      school bus and then passing it around to other students[.]” Tr. p. 33. He also

      reported that T.G. had “at least four absences and four tardies” since the

      beginning of the school year and “was not following the rules at home.” Id. at

      34. The juvenile probation department recommended that T.G. be found in

      violation of probation and placed on GPS monitoring. The State argued that

      T.G. should be placed in the DOC to get his behavior “under control.” Id. at

      41. The juvenile court found that T.G. had violated his probation and ordered

      that he be placed on GPS monitoring.


[5]   Less than two weeks later, the juvenile court held another status hearing

      because T.G. had violated his probation by leaving home without permission

      and removing his GPS monitor. T.G.’s probation officer also reported that

      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1611 | December 20, 2018   Page 3 of 8
      T.G. had been suspended from school for a week for trying to fight a peer. He

      stated that the juvenile probation department had been dealing with T.G. “for

      five years” and recommended that T.G. be considered a candidate for the DOC

      because T.G. is “high risk” and “a danger to himself because he’s not taking his

      medicine.” Id. at 55. The court ordered a continuation of its existing orders

      and placed T.G. back on GPS monitoring. Ten days later, the juvenile court

      held another status hearing because T.G. had, once again, violated his

      probation by removing his GPS monitor. Against the recommendation of the

      juvenile probation department, the court ordered that T.G. be placed back on

      GPS monitoring. The juvenile court told T.G. that it was “going to give [him]

      one more chance.” Id. at 71. At a status hearing in October, T.G. had made

      “positive progress” and the juvenile court ordered a continuation of its existing

      orders. Id. at 73.


[6]   In February 2018, T.G. was hospitalized for blood-pressure issues. The juvenile

      court held a status hearing as scheduled and heard from the juvenile probation

      department regarding T.G.’s progress. T.G.’s probation officer reported that

      T.G. had tested positive for marijuana twice since September 2017 and that in

      January 2018 he “had a major blow up at school[.]” Id. at 81. After a verbal

      altercation with another student, T.G. was placed in a classroom when he

      began “throwing furniture, kicking furniture, punching walls, throwing things

      off desks.” Id. The juvenile probation department recommended a

      continuation of the existing orders so that T.G. remained on GPS monitoring.

      The court agreed and continued its existing orders. At a status hearing in early


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1611 | December 20, 2018   Page 4 of 8
      April, T.G.’s mother reported that he was missing. She told the court that “on

      Easter, he came in the house” but then he “disappeared.” Id. at 87. The

      juvenile court stated that it hoped T.G. was “okay since he does have health

      issues.” Id. T.G. was found on April 13.


[7]   After T.G. was located, the juvenile probation department petitioned for a

      modification of disposition. In May, the juvenile court held the dispositional

      hearing. T.G.’s probation officer reported that in March, T.G. had been

      arrested for driving a car without a license and was with an eighteen-year-old

      passenger, who was also arrested for possession of stolen items and possession

      of a loaded handgun without a license. See id. at 88. After T.G.’s mother

      picked him up from the police station, he left home without permission and was

      gone for more than a month. T.G.’s probation officer also stated that T.G. had

      not attended school or drug treatment and tested positive for marijuana. He

      reiterated that he previously attempted to place T.G. in a residential-treatment

      facility but at least seven different facilities had denied T.G. See id. at 90. He

      further emphasized that “[T.G.’s] been in our system for years” and has

      violated probation numerous times in prior cases. Id.; see also Appellant’s App.

      Vol. II pp. 90-93. The juvenile probation department recommended that T.G.

      be found in violation of his probation and that the juvenile court make him a

      ward of the DOC.


[8]   Following the dispositional hearing, the juvenile court ordered that T.G. be

      made a ward of the DOC. See Appellant’s App. Vol. II p. 114. The court

      reasoned:

      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1611 | December 20, 2018   Page 5 of 8
               [T]he Court finds [T.G.] admits he left home without permission
               and was gone for more than a month, he drove a car without a
               license, he has not attended school, not attended [therapy], tested
               positive for [m]arijuana and he has failed to actively engage in
               treatment and he was arrested with an eighteen year old who was
               in possession of a gun. Attempts have been made to place [T.G.]
               in a residential placement, but his health precludes placement.
               The [DOC] can address medical condition and [T.G.’s]
               behavioral needs.


       Id. at 113.


[9]    T.G. now appeals.



                                  Discussion and Decision
[10]   T.G. contends that the juvenile court abused its discretion by making him a

       ward of the DOC. The goal of the juvenile process is rehabilitation rather than

       punishment. R.H. v. State, 937 N.E.2d 386, 388 (Ind. Ct. App. 2010).

       “Accordingly, juvenile courts have a variety of placement choices for juveniles

       who have delinquency problems, none of which are considered sentences.” Id.

       Indiana Code section 31-37-18-6(1)(A) provides that “[i]f consistent with the

       safety of the community and the best interest of the child, the juvenile court

       shall enter a dispositional decree that . . . is . . . in the least restrictive (most

       family like) and most appropriate setting available.” Although options less

       harsh than commitment to an institution are available for the juvenile court to

       use, “there are times when commitment to a suitable public institution is in the

       ‘best interest’ of the juvenile and of society.” D.S. v. State, 829 N.E.2d 1081,


       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1611 | December 20, 2018   Page 6 of 8
       1085 (Ind. Ct. App. 2005) (quotation omitted). “Stated differently, the law

       requires only that the disposition selected be the least restrictive disposition that

       is ‘consistent with the safety of the community and the best interest of the

       child.’” Id. (quoting Ind. Code § 31-37-18-6). The specific disposition of a

       delinquent child is within the juvenile court’s discretion. K.S. v. State, 849
N.E.2d 538, 544 (Ind. 2006). We will reverse only for an abuse of discretion,

       namely a decision that is clearly against the logic and effect of the facts and

       circumstances before the court or the reasonable, probable, and actual

       deductions to be drawn therefrom. Id. T.G. argues that placement in the DOC

       was not in his best interests and that his behavior is not “a threat to the

       community.” Appellant’s Br. p. 14.


[11]   First, T.G. challenges the juvenile court’s best-interest determination by

       claiming that “[c]ommunity resources could have been better utilized to serve”

       his interests, i.e., his blood-pressure issues. Id. at 13. To support this claim, he

       appears to rely on the juvenile court’s statement that “[a]ttempts have been

       made to place [T.G.] in a residential placement but [his] health condition

       precludes that placement[.]” Id. at 8. At the dispositional hearing, T.G.’s

       probation officer stated that since May 2013 he had attempted to address all

       T.G.’s issues within the community and previously contacted “at least seven”

       residential-treatment facilities who all declined to accept T.G. Tr. p. 90. The

       probation officer also stated that the DOC is capable of meeting T.G.’s medical

       needs. In his brief, T.G. does not acknowledge the juvenile probation

       department’s extensive efforts to keep him in the community, nor does he show


       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1611 | December 20, 2018   Page 7 of 8
       that DOC cannot meet his medical needs. As such, we find placement in the

       DOC was in T.G.’s best interests.


[12]   Regarding the safety of the community, the record shows that T.G. repeatedly

       violated his probation when he passed out alcohol to other children on a school

       bus; got so upset at school that he ended up “throwing furniture, kicking

       furniture, punching walls, throwing things off desks,” id. at 81; used marijuana;

       and drove a car without a license with an eighteen-year-old passenger who had

       a loaded handgun. See id. at 88.


[13]   Furthermore, T.G. has an extensive history of delinquent activity—he has been

       involved with the juvenile probation department for multiple cases, spanning

       over five years. See Appellant’s App. Vol. II pp. 90-93. During this time, T.G.

       has been offered countless rehabilitative services, including: formal and

       informal probation, residential placement at Rite of Passage, the Elkhart

       County Juvenile Detention Center, drug and alcohol education programs, GPS

       monitoring, medication management, and in-home intensive services through

       Choices. But T.G. has not responded to treatment and has exhausted the

       juvenile court’s resources. The only viable option was for T.G. to be made a

       ward of the DOC. Accordingly, we affirm the juvenile court.


[14]   Affirmed.


       Mathias, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1611 | December 20, 2018   Page 8 of 8